Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Specification
The amendment to the specification received on March 5, 2021 is acceptable.  The specification objections are hereby withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “between a region in which 5% to 20% of an outlet pressure prevail and a pressure-side end of the rotor”, which is confusing on where the term “prevail” was added.  The current placement of the term “prevail” makes the claim confusing on what “and a prevails”.  In addition, this limitation includes “the rotor”, which was previously presented as the “screw rotor”, and should be amended as such.
Claims 12-15 are objected to because of the following informalities:  claim 12 (last sentence of the claim), and claims 13-15 recite “the screw rotors”, which should be “the two screw rotors” for consistency in claim terminology.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 was amended to recite the limitation directed to “the pressure-side displacer element and the at least one further displacer element have recesses that have a common contour along an entire length thereof”, which is not supported in the specification.  Page 5, lines 14-17 of the cleaned up specification filed on February 13, 2019 recites the following “Each displacer element preferably comprises at least one helical recess which has the same contour along its entire length. Preferably, the contours are different for each displacer element. Thus, a respective displacer element preferably comprises a constant pitch and a uniform contour.”  The use of the terminology in the new amendment to claim 1 that recites a “common contour along an entire length thereof” implies that the pressure-side displacer element and the at least one further displacer element have recesses and a contour that is common, which is not disclosed in the specification.  The specification (Page 5, lines 14-17) discloses that the pressure-side displacer element has recesses that have a same contour along the pressure-side element’s entire length, the at least one further displacer element has recesses that has a same contour along the at least one further displacer element’s entire length, and that the contour of the pressure-side displacer element is different from the contour of the at least one further displacer element.  The amendment to claim 1 is considered new matter, since the specification does not disclose a “common contour along an entire length thereof” for the pressure-side displacer element and the at least one further displacer element.
Claims 3-20 are rejected by virtue of their dependence on claim 1.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one displacer element” and then later recites “the at least one displacer element comprises a pressure-side displacer element and comprises at least one further displacer element”.   The claim is confusing, since the claim should recite early in the claim “at least two displacer elements” and not “at least one displacer element”, since claim 1 later claims there is a “pressure-side displacer element and at least one further displacer element”.  Furthermore, by just reciting “the at least one displacer element” in the dependent claims makes it unclear on if only one of the displacer elements is further being limited or all of the displacer elements that were previously claimed are being limited.
Claims 6-8, 16, and 17 recite “the pressure side displacer elements”, which was previously recited as “a pressure-side displacer element”.  The claim is unclear when the plurality changes from singlular form to a plural form to understand if there is more than one pressure-side displacer element.  The Examiner recommends changing “the pressure-side displacer elements” to “the pressure-side displacer element” or “the pressure-side displacer element of each of the two screw rotors”.  By having a 
Claim 10 recites “the displacer elements”, which lacks antecedent basis.  What displacer elements are further being limited in claim 10?  Claim 10 also recites “a screw rotor”, which was previously recited as “two screw rotors”.  Is this limitation directed to “each screw rotor of the two screw rotors” or to only one screw rotor of the two screw rotors?
Claims 3-20 are rejected by virtue of their dependence on claim 1.
Response to Arguments
The amendment to claim 17 has resolved the 112(a) rejection of claim 17, which is hereby withdrawn.  There are new 112(a) and 112(b) rejections (see above) based on the amended claims.
Applicant’s arguments, see Page 6, filed March 5, 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn. 
	Applicant arguments that since co-pending application ‘838 has not been subject to Examination on its merits, and therefore, recommends that the double patenting rejection is withdrawn.  This argument is not persuasive (see MPEP 1490 D 2 b that discusses applications having the same effective U.S. filing date).  The Examiner would like to note, that the MPEP no longer states that a case that is in condition for allowance that has a double patenting with a co-pending application that has the same effective filing date and is in prosecution is allowed to issue by removing the double patenting rejection.  The case requires either claimed limitations that do not read on the co-
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746